Earl Warren: Number 449, A Quantity of Copies of Books at el versus Kansas. Mr. Fleishman.
Stanley Fleishman: Mr. Chief Justice, members of the Court. This is an appeal from a judgment, ordering the destruction by burning or otherwise of 1715 books on the ground that they're allegedly obscene. The action was instituted by Mr. Ferguson, the Attorney General, on July 25th 1961 after he had read seven Nightstand Books. Having read these seven books, he decided read 59 other Nightstand books or 59 and all Nightstand books were obscene. He filed an information, on belief only, asking for a search warrant for the seizure and the burning of the 59 Nightstand books. The information was duly filed in Geary County. The seven books that Mr. Ferguson had read were given to Judge Fletcher to read. These were appropriately underlined and noted for their sexual passages. The books were taken to Judge Fletcher's home at 5 o'clock. Judge Fletcher held an ex parte hearing at 8 o'clock or 8:30 at the Court House. At this hearing, he previewed one or more books as the record states, decided that the seven books were probably obscene and that therefore, the other 59 books or the other 52 books were also probably obscene. He, therefore, ordered the Sheriff to seize all copies of these 59 books that he could find that the P-K News Company and the Sheriff appropriately went out with the warrant, seized 31 different titles, constituting the 1715 books, left the warrant with the notice of hearing at the P-K News Company.
Tom C. Clark: Did the judge who issued the warrant had all 59 books?
Stanley Fleishman: No sir, he had seven books and only six of them were in the 59. There was one book that Mr. Ferguson had read, but he didn't name, so he had only before him 6 of the 59, and though it's conceded, he did not read in their entirety at the hearing.
Tom C. Clark: The figure of 59 came from Mr. Ferguson.
Stanley Fleishman: In the information Mr. Ferguson named 59 books as the dependence, but Mr. Ferguson himself hadn't read the 59. Mr. Ferguson read seven books. Based upon the reading of these seven books, somebody must have given him the list that Nightstand also put out 52 other books. Concededly Mr. Ferguson did not read these other 52 books, he read seven books only.
William J. Brennan, Jr.: But Mr. Fleishman, what went to the judge before the recommendation.
Stanley Fleishman: Seven, seven books.
William J. Brennan, Jr.: Now -- and did the judge read the seven?
Stanley Fleishman: He previewed as to seven, he did not read them. He says in the record he did not read them. He looked at portions of them and he looked at portions that had been identified, they were marked. So that he used Hicklin test clearly in the sense that he did not read the books in their entity, he went directly to the sexual passages of the books.
William J. Brennan, Jr.: Well you think he had to do, in other words, find actual obscenity by reading the whole book before he issued a warrant?
Stanley Fleishman: I shall hope so Judge, I think that's, as a minimum --
William J. Brennan, Jr.: I mean nothing related to probable cause with the five?
Stanley Fleishman: I think under a statute such as we have here Mr. Justice Brennan, where books are seized, and particularly where we have 1,715 books.
William J. Brennan, Jr.: Well, I'm speaking only the seven. I happen to think you have a quite a case on the rest of it, so on the seven.
Stanley Fleishman: Even on the seven, Mr. Justice Brennan, I would say this that you would have to read the books in their entity before you suppress a book for a moment, because what's being done is the seizure of books and all copies, they were different, just that seven, we're still talking about all copies of these seven books.
William J. Brennan, Jr.: Yeah.
Stanley Fleishman: And I would say that that is a prior restraint of communication to take all copies of a particular book without a judge reading the book in the entirety and giving it a constitutional judgment, and that cannot be done when you go to underlined portions only.
William J. Brennan, Jr.: Do you think we said anything anywhere, particularly in Marcus, would support that?
Stanley Fleishman: I do Your Honor. I think that's the whole argument there in terms of having to give careful constitutional judgment to the work.
William J. Brennan, Jr.: Well of course in Marcus the judge hadn't seen anything?
Stanley Fleishman: The judge hadn't seen anything Your Honor, but I don't think it makes too much difference, if a judge hasn't seen anything, or if he only sees those portions of a book that the Attorney General calls to his attention --
William J. Brennan, Jr.: Well, in any event, clearly enough in this case there is before us three questions, where the only purpose of the copies, if you will, of the book, is this Court, the issuance of a search warrant.
Stanley Fleishman: Yes sir.
William J. Brennan, Jr.: We got to say do we not, whether anything left in reading the whole book and making a constitutional judgment final?
Stanley Fleishman: I think that would be insufficient in my own judgment. I think that even a reading of the book by the judge himself without any adversary proceeding –-
William J. Brennan, Jr.: (Voice Overlap) there has to be a whole trial before the search warrant can issue?
Stanley Fleishman: I don't know how much of a trial. I do believe that it would be a denial of the First Amendment to say that you could do it without some hearing by the party you want to defend the book, and it comes wholly (Voice Overlap)
William J. Brennan, Jr.: That (Inaudible)
Stanley Fleishman: Yes, how much?
William J. Brennan, Jr.: You say you don't know whether it be a whole trial, how far we have to go with this in the United States proceeding?
Stanley Fleishman: My own judgment would be that you would have to have a full adversary proceeding before you could have any kind --
William J. Brennan, Jr.: So that's the issue of the warrant and then that has to be followed with another adversary, full trial, would it not --
Stanley Fleishman: There would be two things. Perhaps it would be less Mr. Justice Brennan if they were going after one book alone, but whereas here, they're going after all copies of a particular book, where you have prior restraint in totality. You cannot have that in my opinion without of adversary proceeding. That would be different than an attempt to seize one copy of a particular book perhaps for a criminal proceeding. That would raise a different question, but here you have suppression, total suppression when you say take all copies of this particular book before you can do that, it is my view that you would have to have a full adversary proceeding, yes.
Byron R. White: You just say you may not take the book out of circulation until and unless there has been a full constitutional judgment on a defendant.
Stanley Fleishman: Yes, I think the person demands nothing less.
Byron R. White: I think at that time circulation must be permitted.
William J. Brennan, Jr.: I've forgotten (Inaudible) procedures this is the – whether it is or not I'm not sure, a withdrawal from circulation completely for some time.
Stanley Fleishman: In that -- in the Kingsley case Your Honor, there was an agreement by the parties that they would be an ex parte injunction prior to determination.
William J. Brennan, Jr.: I am thinking about the statue, the New York statue, I forgot --
Stanley Fleishman: Well, there was some ambiguity in this statue. I believe that it's been interpreted by New York is not permitting that. I believe that New York requires some kind of an adversary proceeding before -- I am not -- I don't want to say dispositive because it wasn't in the Kingsley case, it wasn't clear that, but in a subsequent case in the Larkin case that matter was raised and it's my understanding that the appellate court there, not the Court of the Appeals, but the Intermediate Court ruled that there could not be a restraint prior to the adversary proceeding.
Tom C. Clark: Yes, that maybe correct, Larkin?
Stanley Fleishman: Larkin.
Tom C. Clark: Have you got (Inaudible)
Stanley Fleishman: I am sorry Your Honor I do not, but I will try to finish it by letter to the Court.
Byron R. White: But I suppose you're saying that you can't take the book out of circulation until there has been a hearing, but you can take a person out of circulation before he has had a hearing. I suppose you would say that's a difference between a, I believe the First and the Fourth Amendment.
Stanley Fleishman: I would say that the First Amendment does not permit the taking of a book out of circulation on a ex parte determination by anyone.
Byron R. White: Although a person could be taken out of circulation on an ex parte on a warrant that is secured ex parte.
Stanley Fleishman: I like to think that the bail works effectively enough and fairly enough so that the person is --
Byron R. White: He can be taken out of circulation for a moment.
Stanley Fleishman: Well, if this was for perhaps a few hours that would be a different case perhaps, but here we take it for at least 10 days, because under the Kansas statue once these books are seized under the warrant, there may not be a hearing in less than 10 days. The statute so provides that the first time a hearing could be had would be after 10 days, so we know that under the Kansas statute the books and all copies of the books are taken first and held or at least 10 days before there is any --
William J. Brennan, Jr.: And Marcus statute was within 5 or 20, wasn't it?
Stanley Fleishman: That's right Your Honor, not less than 5 no more than 20.
William J. Brennan, Jr.: And this is not less than 10.
Stanley Fleishman: And not less then 10 and there is no outside limited, so the version is just on 10 days.
Speaker: How many days actually elapsed before (Inaudible)
Stanley Fleishman: The Search Warrant provides for a hearing on the 7th day of August which is about 12 days after the seizure. On the 7th day of August, we filed a motion to quash. We attacked the statute on its face, and as construed and applied, and a hearing was held, pursuant to the, just on the search warrant on the validity of a search warrant and on the validity of the statute. This was promptly heard and decided by Judge Fletcher. Thereupon, we made a motion for a continuance. The matter was set down for an earlier hearing and Mr. Shermaghan asked for additional time within which to prepare because there were there were 31 different titles which he had not read. So that he was caught on the horns of a dilemma. He wanted speed on the one hand, and he wanted to prepare on the other. The matter came on for hearing, September 14th on the merits, prior to that time –-
Arthur J. Goldberg: (Inaudible)
Stanley Fleishman: On the issue of obscenity, that's I --
Arthur J. Goldberg: You had a trial.
Stanley Fleishman: There was a trial if you want to call it a trial. Actually there was not much more of a trial around the September 14th than there would be by the mere reading, because the prosecution took the 31 books, put them into evidence and then rested and in that way --
Arthur J. Goldberg: Was the defendant (Inaudible)
Stanley Fleishman: Well the defendant demurred. The defendant said that the prosecution had not made out a case that as a minimum, that --
Arthur J. Goldberg: Do you think you don't have a minimum (Inaudible)
Stanley Fleishman: We started off with the premise that books are constitutionally protected and if they were to be found obscene under the Rob Albert's test annunciated by this Court that a minimum requirement placed upon the prosecution was to prove by evidence that the books did go beyond customary limits of candor, that is to say, taking the 31 books we had here. They could have shown if they had a mind to, that the language used in these 31 books went far beyond the language to be found in Tropic of Cancer, beyond what was to be found in Tropic of Capricorn and Lady Chatterley's Lover, but the sexual detections and the condor with which these matters were done, had never before been put down on paper. If they had done that, then at least, they might have made out some kind of prime faice case.
William J. Brennan, Jr.: Well, Mr. Fleishman would you say that to those 24 titles?
Stanley Fleishman: No, I didn't tell them any –-
William J. Brennan, Jr.: Even if they have gone through all the so called hearing on the merits --
Stanley Fleishman: Yes sir.
William J. Brennan, Jr.: Wouldn't you still be here attacking the validity of the order?
Stanley Fleishman: I surely would.
William J. Brennan, Jr.: As in 24 times.
Stanley Fleishman: We're talking now about only 31, all of those that were not--
William J. Brennan, Jr.: Oh, was that 31 and 7, I'm sorry. I thought it was 24 and seven.
Stanley Fleishman: All right.
William J. Brennan, Jr.: 31, whatever it is, whatever it was, the judge had not read, but looked at it fully, whatever was it he did, before he granted the warrant. As to those, no matter what did happen on the hearing on the merits wouldn't you be here contending that the --
Stanley Fleishman: Yes.
William J. Brennan, Jr.: -- that order had to be quashed.
Stanley Fleishman: And I would also be here as with regard to the other seven --
William J. Brennan, Jr.: I think he would be here with the 20 --
Hugo L. Black: (Inaudible)
Stanley Fleishman: If I won on the merits Your Honor --
Hugo L. Black: And you have many books.
Stanley Fleishman: The books would have been returned.
Hugo L. Black: Went back to the court.
Stanley Fleishman: The books would have been returned if we had --
Hugo L. Black: Were they returned?
Stanley Fleishman: No sir. And I would like to at this point --
Hugo L. Black: You still have to try that here as to whether that was obscene under the law?
Stanley Fleishman: We had such a trial theoretically. We had two proceedings before the Judge Fletcher Your Honor. The first one was whether the search warrant was any good and whether the statute was valid on its face. Judge Fletcher held that the statute was valid on its face and as applied and that the search warrant was good. Then thereafter there was a hearing on the obscenity or non-obscenity of the books themselves, the 31 books and it was at this hearing as I say that the State put in the books and rested. Thereafter we demurred as I pointed out saying that they hadn't proved the essential ingredient to be offence that if, if a book can be suppressed only if it goes beyond customary limits of candor in description or representation, if matter is pertaining to sex, then the prosecution would have the burden of proving that the books did go beyond customary limits of candor.
Hugo L. Black: All right! (Inaudible) releasing the book?
Stanley Fleishman: Yes Your Honor and I think this is important because the matter has come up before. As I understood there was one important addition made to the Law of Obscenity made by the Roth Alberts' case. Up until Roth Alberts, it was thought that obscenity was inutility determined and that there was nothing to consider outside of the fours corners of the book. You read the book, you like it or you don't like it. If you don't like it, it's obscene, if you like it, it's protected. That's what Hicklin was and that's what the law was prior to Roth Alberts. The one thing that was added in Roth Alberts that was useful in defending books was this notion that the books had additionally, the charged books had to go beyond customary limits of candor. That meant for the first time as you defend these cases that you can go into court and bring before a jury that doesn't read, because I've tried many of these cases and for the most part, you will find 10 of the 12 jurists saying that they have not read a novel in the last five years or so. So that and for the first time you were able to bring before a jury, works which are freely circulating in society and show them that language --
Hugo L. Black: Suppose you won't find a jurist who had read a book like that. [Laughter]
Stanley Fleishman: Well, outside the record I had requested the books like that Judge, but that's only after there's been a conviction and a hearty condemnation, and I think this double standard is kind of an --
William J. Brennan, Jr.: I gather some of the arguments here suggested that at least these judges, setting behind this bench are going to have further business reading (Inaudible)
Stanley Fleishman: I should hope not judge.
William J. Brennan, Jr.: Are these 31 books here by the way?
Stanley Fleishman: Yes, yes Your Honor. These books are here [Laughter] and we have an extra set in addition.
Hugo L. Black: I have not read. I have not read any of these books simply because that is overruled, (Inaudible)
Stanley Fleishman: Well, I can say this that I trust that if censorship is to continue and I hope it will not that, and that you will read them because somebody has to do some protecting, but it goes down below, leaves us with a mighty little (Inaudible)
William O. Douglas: Roth sets up a censorship scheme you think?
Stanley Fleishman: There is no question about it. It puts at large the whole issue to either to a judge or a jury depending on who the try over fact is to determine whether or not this book deeply offends, and that's all it comes to. You can see it here in this Kansas statute what is it that Mr. Ferguson comes to wasn't said. He says, the work is obscene, if it deals with sex in a manner which is generally offensive to decency. Well, if that's not censorship, I don't know what censorship is? How can anybody know in advance whether or not a book is good or bad under such a stand? You know under the Kansas statute as interpreted by Judge Fletcher, which is equally bad. He said whether the book aroused sexual thoughts? Well, any book worth itself that a novel is going to arouse some sexual thoughts in some persons under some circumstances, so that the rule is so big that you find the whole rule of obscenity in the exceptions and we don't know what the exceptions are. There is no question but that Roth Alberts as is being ripped under right now is a failure, if it was meant to protect literature generally and to protect the freedom of speech or press. It is not doing that, that's I have tried enough cases to assure Your Honors of that and I'd like to address one moment to Mr. Justice Black in terms of the criminal prosecutions. Within the last four months, I had a case where a man was sent to jail for 25 years for the distribution of one book, so that the terror that is going on under this standard is a --
Hugo L. Black: What book was that?
Stanley Fleishman: It was a book called the ‘Sex Life of a Cop' and I guess if had been called the Sex Life of Shoe Salesman, there would have been no prosecution in the first instance.
William J. Brennan, Jr.: That's the one where the distributor got 25 years?
Stanley Fleishman: That's the one where a distributor got 25 years for the distribution of one book.
William O. Douglas: Is that one of the 31 here?
Stanley Fleishman: No, sir. No, that's another case and I was addressing myself only to what Mr. Justice Black had asked whether there kind of penitentiary terms being --
Hugo L. Black: Is that (Inaudible) proves on?
Stanley Fleishman: I trust not. I've filed a notice of appeal and I have every confidence that we --
Hugo L. Black: (Inaudible) pending?
Stanley Fleishman: That's pending and it has nothing to do with this case.
Hugo L. Black: Was it Jury Trial or Trail of Judge?
Stanley Fleishman: That was a Jury Trial and a forum selected by the government. It was a California firm that was brought to Grand Rapids, Michigan because the government had thought that they would find a happy jury there, but that's not our case. Coming back to the proceedings that we had on the merits so called, whether these 31 books were or were not obscene, after we demurred to the evidence at the close of the government's case the defendants did two things. First of all we introduced 31 other books. We said, you have 31 books, we will put on 31, 29 of these other books were in the library in Junction City. Two, the librarian said, she would have liked to buy them, but they were too expensive. In addition, we called three persons who have qualified as experts, experts in the sense that they read a great deal. They said that they were familiar with the literature that generally circulates in America and in Junction City particularly and that they were able to state affirmatively that talking about language first, the so called four letter words while they were entirely absent in the 31 books before Your Honors now, they were very prevalent in books that were to be found in hardcover nationally circulated such as ‘Lady Chatterley's Lover,' such as Tropic of Cancer. Themes such as the sexual relationships between an adult man 44, and a 14 year old girl would be found in books like ‘Lolita'. From all of this, the three experts, comparing these 31 books and the 31 books that had been introduced as being in the library and generally circulating, the experts said that the 31 books here did not go beyond customary limits of candor and the language used, they were calmer, they were muted. In the kinds of sexual scenes that were depicted, these were muted, compared to Lady Chatterley's Lover and the other books that were introduced, that in the variety of situations, these books did not go beyond. In total, the three experts said that assuming the test of obscenity is, do these books go beyond other books which are generally circulating, the answer is no. Thereafter, Judge Fletcher wrote his opinion and he said, well, the big difference between these 31 paperback books and the 31 books that were introduced by the defendants is this, that in the paperback books, in the books before the court, the dominant thing of the books was sex with plot scenes of servings, whereas in Lady Chatterley's Lover and the other books, the dominant theme was not sex, they had a plot independently and sex was merely subservient. In that way, he said there was a distinction and then he applied this test. He said, if he found that the books had the purpose and effect and defect of inciting sexual desires, on the average person in this community -- this community was what he used, then the book was not protected by the First Amendment and it could be suppressed. Kansas Supreme Court affirmed. Kansas Supreme Court used a variety of tests in determining that these books were obscene? First of all, they went to the statute, and the statute is different from the test that was used by Judge Fletcher. Then, the Supreme Court approved of Judge Fletcher's test. Then the court said, by looking at the excerpts, because they apparently hadn't read the 31 books, looking at the excerpts of the books that were in the back of Mr. Ferguson's brief, they checked it out. The page references were correct and based upon that these books surely came within the Roth Alberts' test also and finally to make it good measure, they said any offenders, hardcore pornography is bad by any test we know, including the test that was promulgated by the Wit, Irvin S. Cobb who said, that his test of obscenity was this "If the depth of the dirt exceeded the breadth of the wit, then a work was obscene.” Now I dare say that Judge Cobb has not to been elevated to the bench yet and his definition is probably one that would be one to protect the freedom of speech --
William J. Brennan, Jr.: Mr. Fleishman I am still confused on figures, you keep up with that 31 books.
Stanley Fleishman: Yes.
William J. Brennan, Jr.: Are these 31 independent of the seven or what?
Stanley Fleishman: Well, actually of the 31, Judge Fletcher had read six of them.
William J. Brennan, Jr.: Well six.
Stanley Fleishman: He read six.
William J. Brennan, Jr.: But the total number is 31, is that right?
Stanley Fleishman: 31 is what was seized. The warrant called for the seizure of 59, but they went to the news company --
William J. Brennan, Jr.: They found only 31.
Stanley Fleishman: They only found the 31.
William J. Brennan, Jr.: But what I – I just want to get this much clear.
Stanley Fleishman: Yes.
William J. Brennan, Jr.: The 31, the point you're not making is 31, include the six the judge read.
Stanley Fleishman: Yes sir.
William J. Brennan, Jr.: That's on the premise, you might be wrong as the – on your market point that the six the Judge read, is that right?
Stanley Fleishman: That is correct.
William J. Brennan, Jr.: But if even if you're wrong, if the warrant that's sustainable as to the six, you would still make the warrant point as to the 24.
Stanley Fleishman: I would make the warrant point on all 31. I don't think even for the seven the warranty is right either.
William J. Brennan, Jr.: I know you don't, but if you are wrong on six, you still make the same arguments on and the warrant point on 25.
Stanley Fleishman: Yes sir.
William J. Brennan, Jr.: All right.